Citation Nr: 1445970	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to May 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded for additional development in March 2014 by another Veterans Law Judge; it is now assigned to the undersigned.


FINDINGS OF FACT

The Veteran's claimed stressors during service have not been verified; nothing of record shows that any other psychiatric disabilities were incurred in, aggravated by, or otherwise related to service or injuries therein.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression, and a personality disorder, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in March 2010 and July 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in an August 2014 supplemental statement of the case.  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Specifically, the Veteran requested that VA obtain his service treatment records from Ford Island which he claims would show he was prescribed Librium to treat "nerves" following a reported stressor involving a typhoon.  Such records are included in the Veteran's STRs, and confirm he was prescribed Librium in March 1967, although it seems to be for tension headaches and vague symptoms that were suspected to be psychosomatic.  Requests were made to the Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed PTSD stressor, and a detailed response was received.  Furthermore, the AOJ issued a formal finding detailing the steps taken in that inquiry.  While the Board acknowledges that the Veteran later alleged that his stressor may have occurred at a different time and a separate inquiry into that claim was not made, it notes that, in addition to credibility concerns discussed further below, the Veteran did not provide a specific time window, and therefore there was insufficient information upon which to base a proper inquiry.  

The case was remanded in March 2014 to obtain updated treatment records and a new VA psychiatric examination to determine the nature and likely etiology of the Veteran's various psychiatric disabilities.  A subsequent May 2014 VA examination was conducted in full compliance with the remand orders.  Similarly, the Veteran was asked to identify any additional treatment received, and updated VA treatment records were secured.  Therefore, the Board finds there has been substantial compliance with the March 2014 remand.  Apart from the May 2014 examination, the Veteran was afforded a September 2012 VA examination.  Together, these examinations are adequate for rating purposes, as they reflect familiarity with the record and relevant medical history, and include opinions supported by complete rationales citing to clinical data and medical principles.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD (when the stressor is not one of those enumerated in 38 C.F.R. § 3.304(f)(1-5)) requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

On service enlistment examination, the Veteran did not report, nor was he noted to have, any psychiatric complaints or problems.  In March 1967, STRs show he complained of trouble sleeping and eating, and that "something kept trying to press into [his] mind."  He reported that in seventh grade, he was taken out of school for half a year due to "nerves," and transferred temporarily to a private school where there were less people.  He also reported keeping to himself in college, and eventually leaving after becoming depressed about staying in the same place, doing the same things.  A mental status evaluation at the time resulted in no psychiatric diagnoses, but noted the Veteran manifested schizoid traits.  In May 1967, he reported being depressed.  In December 1967, the Veteran was evaluated for "nervous trouble," and diagnosed with schizoid personality with psychoneurotic tendency.  A mental status evaluation did not suggest that he was psychotic or significantly psychoneurotic.  Rather, he was found to have a severe character disorder of the passive-aggressive type with schizoid features.  In February 1968, he reported having a history of memory lapses.  STRs also show the Veteran was prescribed Librium during service in March 1967 to treat vague complaints of tension headaches that may have been psychosomatic.  Other STRs contain no mention of complaints, treatment, or diagnoses related to a psychiatric disability.

The Veteran reports, to a number of doctors, that he began seeking psychiatric treatment in 1998 to manage his anxiety.  A March 2010 VA record indicates he was initially referred to VA in 2003 for anxiety and panic disorder.  There are several notations in VA treatment records of anxiety and depression between 2005 and 2010.  There are also several negative PTSD and alcohol use screens of record during that time.  In May 2006, the Veteran began to report increased anxiety due to his wife's health complications.  He was noted as psychiatrically stable in an October 2008 record following a string of deaths in his family (including his wife).  The Veteran began seeking individual and group therapy in July 2009.  Initially, the Veteran was diagnosed with an adjustment reaction associated with bereavement.  In October 2009, he reported anxiety while still coping with his wife's death, and feeling as if everyone around him is dying.  In December 2009, he reported being caught above deck in a typhoon while stationed on the U.S.S. Carpenter.  He claims the experience was traumatic, and caused sleep problems and nightmares that would cause him to wake feeling as if he were choking or drowning.  In January 2010, he again referenced the typhoon experience, noting that bad weather or big storms make him feel like a typhoon is coming.  In a separate record, he reported having intrusive memories of the typhoon.  On March 2010 psychiatric evaluation, he described the typhoon experience, explaining that it occurred during the summer of 1968 off the coast of Hawaii.  At the time, he and another sailor could not get off the bridge, and had to strap themselves down to the ship with their belts while the waves broke overtop their heads.  He said he feared for his life, and after the experience, he began to drink heavily to cope.  The psychologist at the time noted that his reports of the experience seemed to be consistent with others, and diagnosed him with PTSD and major depressive disorder.

Thereafter, VA treatment records continue to note a diagnosis of chronic PTSD, and the Veteran continued to attend group therapy sessions.  In April 2010, the Veteran submitted a statement indicating the typhoon incident occurred in the Pacific Ocean near Hawaii in 1967, and that he was caught in an open area for approximately eighteen hours.  In July 2010, he submitted a formal statement in support of his claim for PTSD that placed the typhoon during August or September of 1966, in the "Pacific [Ocean] off the area of Okinawa."  He added that the typhoon was named Alice, and he believed it occurred between August 25 and September 3.  In several statements the Veteran also claims he was treated following the incident at Ford Island in Pearl Harbor, and received Librium for his nerves.  

The JSRRC conducted an inquiry which found no evidence verifying the Veteran's claims.  Specifically, the ship's command history indicated that it was in the local Hawaiian area during July 25 to August 22, 1966, and participated in special operations off the Hawaiian coast from August 22 to 27, 1966.  The first three weeks of September 1966 were spent moored alongside another ship for upkeep and repair, followed by four weeks of intensive exercises off the Hawaiian coast.  The history does not document a typhoon as described by the Veteran, nor did the August 1966 deck logs.  The JSRRC also consulted the Joint Typhoon Warning Center (JTWC) in Guam, which reported 10 typhoons in August and September 1966, but did not list affected maritime vessels in the area.  In February 2011, the Veteran submitted online articles which indicate "Super Typhoon Alice developed in the Western Pacific from a tropical wave on August 25.  It moved to the north, looped to the west, and steadily strengthened to a peak of 150 mph.  Alice continued to the west, hit eastern China on September 3, and dissipated the next day.  Damage reports are not available."  He also submitted an article detailing the ship's command history in 1966; the report contains no mention of a typhoon.

On September 2012 VA examination, the Veteran was diagnosed with major depressive disorder, generalized anxiety disorder, and avoidant personality disorder.  The examiner noted environmental factors included his health, family deaths, inadequate social support, living alone, and unemployment (though the Veteran reported he was retired).  The examiner at the time opined that generalized anxiety disorder and avoidant personality disorder preexisted service, and were not aggravated therein.  He also opined that major depressive disorder was not related to service, as it appeared to be related to the Veteran's recent family and personal loss.  Finally, he found that the Veteran did not meet the criteria for a diagnosis of PTSD, as there was no verified stressor.  In so finding, the examiner noted several inconsistencies in the Veteran's reports regarding his claimed stressor (e.g., previously reporting being trapped on deck for 18 hours, but reporting to the examiner that he was only there for two to three hours), and that the Veteran's resentment of the Navy and several attempts to be discharged were well documented in his service records.

On May 2014 VA examination, the Veteran reported no history of psychiatric problems.  The examiner noted that this was inconsistent with psychiatric evaluations and treatment during service.  The examiner found the Veteran did not meet the criteria for a diagnosis of PTSD given the absence of verified stressors or any allegation of a stressor related to fear of hostile military or terrorist action.  The Veteran was, however, diagnosed with major depressive disorder with features of anxiety and complicated by bereavement issues over the death of his wife, alcohol use disorder, and personality disorder traits.  The examiner opined that, although there was evidence suggesting some psychiatric issues prior to enlistment, the enlistment examination was normal, and there was no formal evidence of prior diagnoses or treatment.  Furthermore, she opined that the Veteran's major depressive disorder was not related to service, but rather associated with the death of his wife and several other postservice stressors, including the loss of a high-paying job, financial problems, and caring for an elderly parent.  In so finding, she also noted that there was no psychiatric treatment until 1998, many (almost 20) years after separation, and that psychiatric treatment during service was related to a personality disorder which was characterological in nature.  The Board notes that the Veteran reported "on-going antidepressant use" from a private provider "in California from 1972 to 2000."  The examiner noted that the later date was "years after he moved out of state."  In a subsequent addendum opinion, the examiner also opined that the Veteran's alcohol use disorder was also more likely due to postservice stressors (notwithstanding his admission to drinking heavily during service and shortly after separation), as he reported only having maybe three beers during his 40 year marriage, and did not begin drinking more heavily until after his wife's death.

Regarding the Veteran's claim seeking service connection for PTSD, the evidence is in conflict regarding whether he has a current diagnosis for PTSD.  However, whether such a diagnosis exists is irrelevant in this case, as there is no evidence which can corroborate or verify the Veteran's claimed stressor of a typhoon.  In so finding, the Board first notes that medical evidence of record indicates the Veteran is a relatively poor historian, as there are several notations of memory problems, including from the Veteran himself; STRs also include a February 1968 notation of a history of memory lapses.  In addition, certain inconsistencies in the Veteran's statements regarding his stressor detract from their credibility.  First, he has reported the event occurring at several different times (summer of 1968, August/September of 1966, 1967, and perhaps prior to August 1966 as well).  Second, he has also reported the event occurring off the coast of Hawaii, and off the coast of Okinawa.  His reports of the amount of time he was trapped on the flying bridge of the ship are also varied, as the September 2012 VA examiner noted.  Finally, even ignoring the credibility of his testimony, the Veteran is not claiming a stressor which allows for a relaxed evidentiary standard under 38 C.F.R. § 3.304(f)(1-5).  Thus, his stressors must be corroborated by other evidence of record.  There is nothing of record supporting his reports of a typhoon while stationed on the U.S.S. Carpenter.  Deck logs, command history, and service records are silent as to encountering a typhoon; STRs contain nothing regarding treatment following a typhoon.  Though they do corroborate his reports of being prescribed Librium, there is nothing indicating that such prescription was for "nerves" following a typhoon.  The Board has also considered the online articles submitted by the Veteran, but find that the account of Super Typhoon Alice and the partial history for the U.S.S. Carpenter do not show the two entities coincided at any point during the relevant time period.  Consequently, a threshold requirement for service connection for PTSD has not been met, and service connection is not warranted.  

Turning to his other psychiatric disabilities (major depressive disorder, anxiety, and personality disorder), the Board first notes that his personality disorder, which has been documented throughout his postservice treatment records and in STRs, nonetheless cannot be service connected.  Under 38 C.F.R. § 4.127, personality disorders are not diseases or injuries for compensation purposes, and may only be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  The Veteran is not service connected for any other disabilities at the time, and nothing of record shows (nor does he allege) that his personality disorder is proximately due to or aggravated by another disability.  Therefore, service connection is also not warranted for his personality disorder.  

In addition, notwithstanding the September 2012 examiner's opinion that certain psychiatric disabilities preexisted service, the Veteran's service enlistment examination was normal.  Therefore, absent clear and unmistakable evidence to the contrary, he is presumed sound upon entry into service.  38 C.F.R. § 3.304(b).  Here, though there are suggestions that he had previous nervous trouble and subjective complaints of depression, there is no competent evidence of psychiatric treatment or diagnoses prior to enlistment (as indicated by the May 2014 VA examiner).  In so finding, the Board notes that the Veteran is a lay person, and his lay reports alone are insufficient to constitute "clear and unmistakable" evidence of a preexisting medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, as an initial matter, the presumption of soundness is not rebutted, and service connection on the basis that any psychiatric disabilities were aggravated by service is not warranted.  What remains for consideration is whether such disabilities were instead incurred in or otherwise related to service directly.

STRs contain no notations of complaints, treatment, or diagnoses for any psychiatric disability (besides a personality disorder).  Therefore, service connection is not warranted on the basis that a psychiatric disability was first incurred or diagnosed in service and persisted.  Consequently, what the Veteran must show to substantiate his claim in this matter is that a current psychiatric disability is otherwise related to his service.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau, 492 F.3d at 1377.  

The Board has considered all of the varied psychiatric diagnoses noted in the record.  The evidence shows the Veteran first began seeking psychiatric treatment in 1998, several years after separation.  The vast majority of postservice psychiatric treatment records are related to bereavement for the loss of his wife and other family members, and consistently associate increases in anxiety with his wife's death.  The May 2014 VA examiner opined that the Veteran's major depressive disorder and alcohol use disorder are not related to service, citing to the fact that they are more likely associated with the death of his wife.  She also identifies several additional postservice stressors, and notes that the Veteran had no documented psychiatric problems until several decades after separation.  With respect to alcohol use disorder specifically, she pointed out that the Veteran had reported drinking sparingly during his 40 years of marriage, and only beginning to drink heavily after his wife died.  The opinions are supported by a complete rationale and reflect familiarity with the record and relevant medical history.  Therefore, they are probative evidence in this matter.  As there are no other medical opinions on the matter, they are persuasive.  

The Board acknowledges that the record also includes separate diagnoses for anxiety, panic disorder, adjustment reaction with bereavement, and generalized anxiety disorder.  However, although his initial diagnoses included panic disorder and adjustment reaction with bereavement, VA treatment records show that the symptoms and causality considered in such diagnoses were later recharacterized as depression and anxiety, which was associated with coping with the death of his wife and other family members.  Similarly, although the September 2012 VA examiner diagnosed generalized anxiety disorder as a separate disability, the May 2014 examiner's characterization of his depression as having "features of anxiety and complicated by bereavement" demonstrates full consideration of the Veteran's psychiatric symptoms.  This further reflects the extent and thorough nature of the May 2014 examiner's review, and renders her opinion for depressive disorder equally persuasive for the underlying anxiety and bereavement symptoms as well.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is not warranted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


